Exhibit 10.16.1

AMENDED AND RESTATED

ALLIANT TECHSYSTEMS INC.

1990 EQUITY INCENTIVE PLAN

AMENDMENT AND RESTATEMENT AS OF MAY 11, 1998

THE PLAN

The Company hereby establishes the Alliant Techsystems Inc. 1990 Equity
Incentive Plan (as set forth herein and from time to time amended, the “Plan”).
This amendment and restatement of the Plan, as of May 11, 1998, shall be
effective on the date (the “Restatement Effective Date”) the amendments to the
Plan contained herein are approved by the affirmative vote of a majority of the
shares of Stock represented and entitled to vote at a meeting of the
stockholders of the Company within twelve months of May 11, 1998.

1. PURPOSE

The primary purpose of the Plan is to provide a means by which key employees of
the Company and its Subsidiaries can acquire and maintain stock ownership,
thereby strengthening their commitment to the success of the Company and its
Subsidiaries and their desire to remain employed by the Company and its
Subsidiaries. The Plan also is intended to attract and employ key employees and
directors of the Company and to provide such employees and directors with
additional incentive and reward opportunities designed to encourage them to
enhance the profitable growth of the Company and its Subsidiaries.

2. DEFINITIONS

As used in the Plan, terms defined parenthetically immediately after their use
shall have the respective meanings provided by such definitions and the terms
defined in Exhibit A hereto shall have the respective meanings provided by such
definitions (such meanings to be equally applicable to both the singular and
plural forms of the terms defined).

3. SCOPE OF THE PLAN

(a) An aggregate of 2,700,000 shares of Stock is hereby made available and is
reserved for delivery on account of the exercise of Awards and payment of
benefits in connection with Awards. In addition, an aggregate of up to 1,000,000
shares of Stock is hereby made available and is reserved for delivery upon
exercise of options granted pursuant to Article 16(b) to replace unexercised
Honeywell Options. Subject to the foregoing limits, shares of Stock held as
treasury shares by the Company may be used for or in connection with Awards.

(b) Subject to (i) Article 3(a) as to the maximum number of shares of Stock
available for delivery in connection with Awards and (ii) Article 3(c), up to
250,000 stock appreciation rights and 250,000 performance shares may be issued
under the Plan.

(c) If and to the extent an Award shall expire or terminate for any reason
without having been exercised in full (including, without limitation, a
cancellation and regrant of an Award pursuant to Article 4(c) (vi)), or shall be
forfeited, the shares of Stock, stock appreciation rights and performance shares
associated with such Award shall become available for other Awards.

4. ADMINISTRATION

(a) Subject to Article 4(b), the Plan shall be administered by the Committee,
which shall consist of not less than three persons who are directors of the
Company and not employees of the Company or any of its Subsidiaries.

(b) The Board may, in its discretion, delegate to another committee of the Board
any or all of the authority and responsibility of the Committee with respect to
Awards to Grantees who are not Section 16 Grantees at the time any such
delegated authority or responsibility is exercised. Such other committee may
consist of one or more directors who may, but need not be, officers or employees
of the Company or of any of its Subsidiaries. To the extent that the Board has
delegated the authority and responsibility of the Committee to such other
committee, all references to the Committee in the Plan shall be to such other
committee.

1


--------------------------------------------------------------------------------


(c) The Committee shall have full and final authority, in its discretion, but
subject to the express provisions of the Plan, as follows:

(i) to grant Awards,

(ii) to determine (A) when Awards may be granted, (B) whether or not specific
stock appreciation rights shall be identified with a specific option or specific
shares of restricted stock and, if so, whether they shall be exercisable
cumulatively or in tandem with such options or restricted stock, and (C) whether
or not specific performance units shall be identified with a specific option or
specific shares of restricted stock and, if so, whether they shall be
exercisable cumulatively or in tandem with such options or restricted stock,

(iii) to interpret the Plan and to make all determinations necessary or
advisable for the administration of the Plan,

(iv) to prescribe, amend, and rescind rules relating to the Plan, including,
without limitation, rules with respect to the exercisability and
nonforfeitability of Awards upon the Termination of Employment of a Grantee,

(v) to determine the terms and provisions of the written agreements by which all
Awards shall be granted (“Award Agreements”) and, with the consent of the
Grantee, to modify any such Award Agreement,

(vi) subject to Article 16(a), to cancel, with the consent of the Grantee,
outstanding Awards, and to grant new Awards in substitution therefor,

(vii) to accelerate the exercisability of, and to accelerate or waive any or all
of the restrictions and conditions applicable to, any Award,

(viii) to make such adjustments or modifications to Awards to Grantees working
outside the United States as are necessary and advisable to fulfill the purposes
of the Plan, and

(ix) to impose such additional conditions, restrictions, and limitations upon
the grant, exercise or retention of Awards as the Committee may, before or
concurrently with the grant thereof, deem appropriate, including, without
limitation, requiring simultaneous exercise of related identified options, stock
appreciation rights, performance units, and limiting the percentage of options,
stock appreciation rights, and performance units which may from time to time be
exercised by a Grantee.

The determination of the Committee on all matters relating to the Plan or any
Award Agreement shall be conclusive and final. No member of the Committee shall
be liable for any action or determination made in good faith with respect to the
Plan or any Award.

5. ELIGIBILITY

Awards may be granted to any employee or director of the Company or any of its
Subsidiaries. In selecting the individuals to whom Awards may be granted, as
well as in determining the number of shares of Stock subject to, and the other
terms and conditions applicable to, each Award, the Committee shall take into
consideration such factors as it deems relevant in promoting the purposes of the
Plan.

6. CONDITIONS TO GRANTS

(a) General Conditions.

(i) The Grant Date of an Award shall be the date on which the Committee grants
the Award or such later date as specified in advance by the Committee.

(ii) The term of each Award (subject to Articles 6(c) and 6(d) with respect to
incentive stock options and Reload Options, respectively) shall be a period of
not more than 10 years from the Grant Date, and shall be subject to earlier
termination as herein provided.

2


--------------------------------------------------------------------------------


(iii) A Grantee may, if otherwise eligible, be granted additional Awards in any
combination; provided that no Grantee may be granted Awards identified with more
than 250,000 shares of Stock in any calendar year.

(iv) The Committee may grant Awards with terms and conditions which differ among
the Grantees thereof. To the extent not set forth in the Plan, the terms and
conditions of each Award shall be set forth in an Award Agreement.

(b) Grant of Options and Option Price. No later than the Grant Date of any
option, the Committee shall determine the Option Price; provided that the Option
Price (i) shall not be less than 100% of the Fair Market Value of the Stock on
the Grant Date and (ii) unless such option relates to treasury shares, shall not
be less than the par value of the Stock.

(c) Grant of Incentive Stock Options. At the time of the grant of any option,
the Committee may designate that such option shall be made subject to additional
restrictions to permit it to qualify as an “incentive stock option” under the
requirements of Section 422 of the Internal Revenue Code. Any option designated
as an incentive stock option:

(i) shall have an Option Price of (A) not less than 100% of the Fair Market
Value of the Stock on the Grant Date or (B) in the case of a 10% Owner, not less
than 110% of the Fair Market Value of the Stock on the Grant Date;

(ii) shall be for a period of not more than 10 years (five years, in the case of
a 10% Owner) from the Grant Date, and shall be subject to earlier termination as
provided herein or in the applicable Award Agreement;

(iii) shall not have an aggregate Fair Market Value (determined for each
incentive stock option at its Grant Date) of Stock with respect to which
incentive stock options are exercisable for the first time by such Grantee
during any calendar year (under the Plan and any other employee stock option
plan of the Grantee’s employer or any parent or subsidiary thereof (“Other
Plans”)), determined in accordance with the provisions of Section 422 of the
Internal Revenue Code, which exceeds $100,000 (the “$100,000 Limit”);

(iv) shall, if the aggregate Fair Market Value of Stock (determined on the Grant
Date) with respect to all incentive stock options previously granted under the
Plan and any Other Plans (“Prior Grants”) and any incentive stock options under
such grant (the “Current Grant”) which are exercisable for the first time during
any calendar year would exceed the $100,000 Limit, be exercisable as follows:

(A) the portion of the Current Grant exercisable for the first time by the
Grantee during any calendar year which would be, when added to any portions of
any Prior Grants exercisable for the first time by the Grantee during such
calendar year with respect to stock which would have an aggregate Fair Market
Value (determined as of the respective Grant Date for such options) in excess of
the $100,000 Limit shall, notwithstanding the terms of the Current Grant, be
exercisable for the first time by the Grantee in the first subsequent calendar
year or years in which it could be exercisable for the first time by the Grantee
when added to all Prior Grants without exceeding the $100,000 Limit; and

(B) if, viewed as of the date of the Current Grant, any portion of a Current
Grant could not be exercised under the provisions of the immediately preceding
sentence during any calendar year commencing with the calendar year in which it
is first exercisable through and including the last calendar year in which it
may by its terms be exercised, such portion of the Current Grant shall not be an
incentive stock option, but shall be exercisable as a separate option at such
date or dates as are provided in the Current Grant;

(v) shall be granted within 10 years from the Restatement Effective Date; and

(vi) shall require the Grantee to notify the Committee of any disposition of any
Stock issued pursuant to the exercise of the incentive stock option under the
circumstances described in

3


--------------------------------------------------------------------------------


Section 421(b) of the Internal Revenue Code (relating to certain disqualifying
dispositions), within 10 days of such disposition.

Notwithstanding the foregoing and Article 4(c)(v), the Committee may take any
action with respect to any option, including but not limited to an incentive
stock option, without the consent of the Grantee, in order to prevent such
option from being treated as an incentive stock option.

(d) Grant of Reload Options. The Committee may from time to time, in its
discretion, adopt a policy, which policy shall not remain in effect for longer
than 12 months at a time, but which may be adopted for successive 12-month
periods, under which each Grantee who exercises while the policy is in effect an
option for shares of Stock which have a Fair Market Value equal to not less than
100% of the Option Price for such options (or such greater percentage set forth
in the policy) (“Exercised Options”) and paid the Option Price with shares of
Stock shall be granted, subject to Article 3, additional options (“Reload
Options”) in an amount equal to the sum (“Reload Number”) of the number of
shares of Stock tendered to exercise the Exercised Options plus, if so provided
by the Committee, the number of shares of Stock, if any, retained by the Company
in connection with the exercise of the Exercised Options to satisfy any federal,
state or local tax withholding requirements.

Reload Options shall be subject to the following terms and conditions:

(i) the Grant Date for each Reload Option shall be the date of exercise of the
Exercised Option to which it relates;

(ii) the Reload Option may be exercised at any time during the unexpired term of
the Exercised Option (subject to earlier termination thereof as provided in the
Plan and in the applicable Award Agreement); and

(iii) the terms of the Reload Option shall be the same as the terms of the
Exercised Option to which it relates, except that (A) the Option Price shall be
the Fair Market Value of the Stock on the Grant Date of the Reload Option and
(B) no Reload Option may be exercised within one year from the Grant Date
thereof.

(e) Grant of Shares of Restricted Stock.

(i) Before the grant of any shares of restricted stock, the Committee shall
determine, in its discretion:

(A) whether the certificates for such shares shall be delivered to the Grantee
or held (together with a stock power executed in blank by the Grantee) in escrow
by the Secretary of the Company until such shares become nonforfeitable or are
forfeited,

(B) the per share purchase price of such shares (which, subject to clauses (1)
and (2) of this sentence, may be zero), and

(C) the restrictions applicable to such grant; provided, however, that the per
share purchase price of all such shares (other than treasury shares) shall be
greater than or equal to the par value of such shares.

(ii) Payment of the purchase price (if greater than zero) for shares of
restricted stock shall be made in full by the Grantee before the delivery of
such shares and, in any event, no later than 10 days after the Grant Date for
such shares. Such payment may, at the election of the Grantee, be made in any
one or any combination of the following:

(A) cash,

(B) Stock valued at its Fair Market Value on the business day next preceding the
date of payment, or

(C) with the approval of the Committee, shares of restricted stock, each valued
at the Fair Market Value of a share of Stock on the business day next preceding
the date of payment;

4


--------------------------------------------------------------------------------


provided that:

(1) in the discretion of the Committee and to the extent permitted by law,
payment may also be made in accordance with Article 11; and

(2) if the purchase price for restricted stock (“New Restricted Stock”) is paid
with shares of restricted stock (“Old Restricted Stock”), the restrictions
applicable to the New Restricted Stock shall be the same as if the Grantee had
paid for the New Restricted Stock in cash unless, in the judgment of the
Committee, the Old Restricted Stock was subject to a greater risk of forfeiture,
in which case a number of shares of New Restricted Stock equal to the number of
shares of Old Restricted Stock tendered in payment for New Restricted Stock
shall be subject to the same restrictions as the Old Restricted Stock,
determined immediately before such payment.

(iii) The Committee may, but need not, provide that all or any portion of a
Grantee’s Award of restricted stock shall be forfeited:

(A) upon the Grantee’s Termination of Employment within a specified time period
after the Grant Date, or

(B) if the Company or the Grantee does not achieve specified performance goals
within a specified time period after the Grant Date and before the Grantee’s
Termination of Employment.

(iv) If a share of restricted stock is forfeited, then:

(A) the Grantee shall be deemed to have resold such share of restricted stock to
the Company at the lesser of (1) the purchase price paid by the Grantee (such
purchase price shall be deemed to be zero dollars ($0) if no purchase price was
paid) or (2) the Fair Market Value of a share of Stock on the date of such
forfeiture;

(B) the Company shall pay to the Grantee the amount determined under clause (A)
of this sentence as soon as is administratively practical; and

(C) such share of restricted stock shall cease to be outstanding, and shall no
longer confer on the Grantee thereof any rights as a stockholder of the Company,
from and after the date of the Company’s tender of the payment specified in
clause (B) of this sentence.

(v) Any share of restricted stock shall bear an appropriate legend specifying
that such share is non-transferable and subject to the restrictions set forth in
the Plan. If any shares of restricted stock become nonforfeitable, the Company
shall cause certificates for such shares to be issued or reissued without such
legend.

(f) Grant of Stock Appreciation Rights. When granted, stock appreciation rights
may, but need not, be identified with shares of Stock subject to a specific
option or specific shares of restricted stock of the Grantee (including any
option or shares of restricted stock granted on or before the Grant Date of the
stock appreciation rights) in a number equal to or different from the number of
stock appreciation rights so granted. If stock appreciation rights are
identified with shares of Stock subject to an option or with shares of
restricted stock, then, unless otherwise provided in the applicable Award
Agreement, the Grantee’s associated stock appreciation rights shall terminate
upon (i) the expiration, termination, forfeiture, or cancellation of such option
or shares of restricted stock, (ii) the purchase of shares of Stock subject to
such option, or (iii) the nonforfeitability of such shares of restricted stock,
as the case may be.

(g) Grant of Performance Units and Performance Shares.

(i) Before the grant of any performance unit or performance share, the Committee
shall:

(A) determine performance goals applicable to such grant,

(B) designate a period, of not less than one year nor more than seven years, for
the measurement of the extent to which performance goals are attained (the
“Measuring Period”), and

5


--------------------------------------------------------------------------------


(C) assign a “Performance Percentage” to each level of attainment of performance
goals during the Measuring Period, with the percentage applicable to minimum
attainment being zero percent (0%) and the percentage applicable to maximum
attainment to be determined by the Committee from time to time (but not to
exceed 100% in the case of performance shares).

(ii) In establishing performance goals, the Committee may consider such
performance factor or factors as it deems appropriate, including, without
limitation, net income, growth in net income, earnings per share, growth of
earnings per share, return on equity, or return on capital. The Committee may,
at any time, in its discretion, modify performance goals in order to facilitate
their attainment for any reason, including, but not limited to, recognition of
unusual or nonrecurring events affecting the Company or a Subsidiary or changes
in applicable laws, regulations or accounting principles. If a Grantee is
promoted, demoted or transferred to a different business unit of the Company
during a performance period, the Committee may adjust or eliminate the
performance goals as it deems appropriate.

(iii) When granted, performance units may, but need not, be identified with
shares of Stock subject to a specific option or specific shares of restricted
stock of the Grantee in a number equal to or different from the number of the
performance units so granted. If performance units are identified with shares of
Stock subject to an option or shares of restricted stock, then, unless otherwise
provided in the applicable Award Agreement, the Grantee’s associated performance
units shall terminate upon (i) the expiration, termination, forfeiture, or
cancellation of such option or shares of restricted stock, (ii) the purchase of
shares of Stock subject to such option, or (iii) the nonforfeitability of such
shares of restricted stock, as the case may be.

7. GRANTEE’S AGREEMENT TO SERVE

Each Grantee who is granted an Award shall, by executing such Grantee’s Award
Agreement, agree that such Grantee will remain in the employ of the Company or
any of its Subsidiaries for at least one year after the Grant Date. No
obligation of the Company or any of its Subsidiaries as to the length of any
Grantee’s employment shall be implied by the terms of the Plan, any grant of an
Award hereunder or any Award Agreement. The Company and its Subsidiaries reserve
the same rights to terminate employment of any Grantee as existed before the
Effective Date.

8. NON-TRANSFERABILITY

Each Award (other than restricted stock) granted hereunder shall by its terms
not be assignable or transferable other than by will or the laws of descent and
distribution and may be exercised, during the Grantee’s lifetime, only by the
Grantee. Each share of restricted stock shall be non-transferable until such
share becomes nonforfeitable.

9. EXERCISE

(a) Exercise of Options. Subject to Articles 4(c)(vii), 10 and 15 and such terms
and conditions as the Committee may impose, each option shall be exercisable in
one or more installments commencing not earlier than the Grant Date of such
option. Each option shall be exercised by delivery to the Company of written
notice of intent to purchase a specific number of shares of Stock subject to the
option. The Option Price of any shares of Stock as to which an option shall be
exercised shall be paid in full at the time of the exercise. Payment may, at the
election of the Grantee, be made in any one or any combination of the following:

(i) cash,

(ii) Stock valued at its Fair Market Value on the business day next preceding
the date of exercise, or

(iii) with the approval of the Committee, shares of restricted stock, each
valued at the Fair Market Value of a share of Stock on the business day next
preceding the date of exercise.

6


--------------------------------------------------------------------------------


In the discretion of the Committee and to the extent permitted by law, payment
may also be made in accordance with Article 11.

If restricted stock (“Tendered Restricted Stock”) is used to pay the Option
Price for Stock, then a number of shares of Stock acquired on exercise of the
option equal to the number of shares of Tendered Restricted Stock shall be
subject to the same restrictions as the Tendered Restricted Stock, determined as
of the date of exercise of the option. If the Option Price for restricted stock
is paid with Tendered Restricted Stock, and if the Committee determines that the
restricted stock acquired on exercise of the option is subject to restrictions
that cause it to have a greater risk of forfeiture than the Tendered Restricted
Stock, then notwithstanding the preceding sentence, all the restricted stock
acquired on exercise of the option shall be subject to such restrictions.

(b) Exercise of Stock Appreciation Rights. Subject to Articles 4(c) (vii), 10
and 15 and such terms and conditions as the Committee may impose, each stock
appreciation right shall be exercisable not earlier than the first anniversary
of the Grant Date of such stock appreciation right, to the extent the option
with which it is identified, if any, may be exercised and to the extent the
restricted stock with which it is identified, if any, is nonforfeitable, unless
otherwise provided by the Committee. Stock appreciation rights shall be
exercised by delivery to the Company of written notice of intent to exercise a
specific number of stock appreciation rights. Unless otherwise provided in the
applicable Award Agreement, the exercise of stock appreciation rights which are
identified with shares subject to an option or shares of restricted stock shall
result in the cancellation or forfeiture of such option or shares of restricted
stock, as the case may be, to the extent of such exercise.

The benefit for each stock appreciation right exercised shall be equal to the
difference between:

(i) the Fair Market Value of a share of Stock on the date of such exercise

and

(ii) an amount equal to:

(A) in the case of a stock appreciation right identified with a share of Stock
subject to an option, the Option Price of such option, unless the Committee in
the grant of the stock appreciation right specified a higher amount, or

(B) in the case of any other stock appreciation right, the Fair Market Value of
a share of Stock on the Grant Date of such stock appreciation right;

provided that the Committee, in its discretion, may provide that the benefit for
any stock appreciation right shall not exceed a stated percentage (which may
exceed 100%) of the Fair Market Value of a share of Stock on such Grant Date.
The benefit upon the exercise of a stock appreciation right shall be payable in
cash, except that the Committee, with respect to any particular exercise, may,
in its discretion, pay benefits wholly or partly in Stock.

(c) Exercise of Performance Units. Subject to Articles 10 and 15 and such terms
and conditions as the Committee may impose, if, with respect to any performance
unit, the minimum performance goals have been achieved during the applicable
Measuring Period, then such performance unit shall be exercisable commencing on
the later of (i) the first anniversary of the Grant Date or (ii) the first day
after the end of the applicable Measuring Period. Performance units shall be
exercised by delivery to the Company of written notice of intent to exercise a
specific number of performance units; provided, however, that performance units
not identified with an option or shares of restricted stock shall be deemed
exercised on the date on which they first become exercisable. Unless otherwise
provided for in the applicable Award Agreement, the exercise of performance
units which are identified with an option or shares of restricted stock shall
result in the cancellation or forfeiture of such option or shares of restricted
stock, as the case may be, to the extent of such exercise.

The benefit for each performance unit exercised shall be an amount equal to the
product of:

(i) the Fair Market Value of a share of Stock on the Grant Date of the
performance unit multiplied by

7


--------------------------------------------------------------------------------


(ii) the Performance Percentage attained during the Measuring Period for such
performance unit.

The benefit upon the exercise of a performance unit shall be payable as soon as
is administratively practicable after the later of (i) the date the Grantee
exercises or is deemed to exercise such performance unit, or (ii) the date (or
dates in the event of installment payments) as provided in the applicable Award
Agreement. Such benefit shall be payable in cash, except that the Committee,
with respect to any particular exercise, may, in its discretion, pay benefits
wholly or partly in Stock. The number of shares of Stock payable in lieu of cash
shall be determined by valuing the Stock at its Fair Market Value on the
business day next preceding the date such benefit is to be paid.

(d) Payment of Performance Shares. Subject to Articles 10 and 15 and such terms
and conditions as the Committee may impose, if the minimum performance goals
specified by the Committee with respect to an Award of performance shares have
been achieved during the applicable Measuring Period, then the Company shall pay
to the Grantee of such Award shares of Stock equal in number to the product of
the number of performance shares specified in the applicable Award Agreement
multiplied by the Performance Percentage achieved during such Measuring Period,
except to the extent that the Committee in its discretion determines that cash
be paid in lieu of some or all of such shares of Stock. The amount of cash
payable in lieu of a share of Stock shall be determined by valuing such share at
its Fair Market Value on the business day next preceding the date such cash is
to be paid. Payments pursuant to this Article 9(d) shall be made as soon as
administratively practical after the end of the applicable Measuring Period. Any
performance shares with respect to which the performance goals have not been
achieved by the end of the applicable Measuring Period shall expire.

10. EFFECTS OF A CHANGE OF CONTROL

(I) The following provisions of this Article 10 shall apply to Awards not
covered by Article 10(II) below.

(a) Notwithstanding any other provisions of the Plan, after a Change of Control:

(i) all options, stock appreciation rights, and performance units granted under
the Plan shall immediately be fully exercisable;

(ii) all shares of restricted stock shall immediately be nonforfeitable and
freely transferable; and

(iii) the Company shall, within three business days after the date of the Change
of Control, pay a benefit with respect to all performance shares computed
pursuant to Article 10(I)(c).

(b) In the event of a Change of Control, the benefit, if any, payable with
respect to any performance unit for which the Measuring Period has not ended
shall be equal to the product of:

(i) the Fair Market Value of a share of Stock on the Grant Date of the
performance unit multiplied successively by each of the following:

(ii) a fraction, the numerator of which is the number of months (including as a
whole month any partial month) that have elapsed since the beginning of such
Measuring Period until the date of the Change of Control and the denominator of
which is the number of months (including as a whole month any partial month) in
the Measuring Period (the “Time Proration Factor”); and

(iii) the Performance Percentage specified in the applicable Award Agreement for
the achievement of “on plan” performance as of the end of the Measuring Period
(the “On-Plan Performance Factor”).

(c) In the event of a Change of Control, the number of shares of Stock to be
delivered, if any, with respect to any performance shares shall be equal to the
number of performance shares granted multiplied successively by each of the
following:

(i) the Time Proration Factor; and

(ii) the On-Plan Performance Factor.

8


--------------------------------------------------------------------------------


(d) After a Change of Control, Article 7 shall not be construed to prevent the
exercise of, or the payment of benefits pursuant to, a Grantee’s Award or the
nonforfeitability of a Grantee’s shares of restricted stock, whether or not such
Grantee remains employed for one year after the applicable Grant Date.

(II) The following provisions of this Article 10 shall apply to Awards granted
on or after the Restatement Effective Date to any Grantee who is or becomes a
Participant in the Alliant Techsystems Inc. Income Security Plan (the “Income
Security Plan”) and shall be applicable so long as such Grantee is a Participant
in the Income Security Plan. In the event a Grantee ceases to be a Participant
in the Income Security Plan, the provisions of Article 10(I) shall apply to
Awards held by such Grantee. In the event the Income Security Plan is terminated
or amended so as to adversely affect the rights of Participants thereunder, the
provisions of Article 10(I) shall apply to all Awards held by all Grantees.

In the event of a Qualifying Termination of a Participant in the Income Security
Plan, (a) any unvested Award shall thereupon vest and (i) in the case of
options, shall be exercisable for the lesser of the normal expiration date or
three (3) years after the Date of Termination, and (ii) in the case of
performance shares shall vest as of the Date of Termination on a pro rata basis
according to the expired portion of the total measuring period over which the
performance for such award is to be measured, and based upon deemed attainment
of the target performance, or if greater, based upon the actual performance
achieved, and (b) if the Stock ceases to be listed for trading on the New York
Stock Exchange, American Stock Exchange or the National Market List of the
National Association of Securities Dealers, Inc., Automated Quotation System (a
“Trading System”) and any such Award is not replaced with an award for
securities which are traded on a Trading System (which replacement award shall
have the same or greater current value, as determined in good faith by the
Board, or the Board of Directors of the Company’s successor), then the
Participant shall be entitled to receive the value of any such Award (including
any pro rata portion of performance shares, as described above) in cash (within
ten (10) days of the date on which the Stock ceases to be traded on a Trading
System) in an amount calculated based upon the highest price paid for the
purchase of shares of Stock by a Person as of any date within six (6) months
before or subsequent to a Change of Control (as defined in paragraph (g) (ii) of
Exhibit A.

11. LOAN AND GUARANTEES

The Committee may, in its discretion:

(a) allow a Grantee to defer payment to the Company of all or any portion of (i)
the Option Price of an option, (ii) the purchase price of a share of restricted
stock, or (iii) any taxes associated with a benefit hereunder which is not a
cash benefit at the time such benefit is so taxable, or

(b) cause the Company to guarantee a loan from a third party to the Grantee, in
an amount equal to all or any portion of such Option Price, purchase price, or
any related taxes.

Any such payment deferral or guarantee by the Company pursuant to this Article
11 shall be, on a secured or unsecured basis, for such periods, at such interest
rates, and on such other terms and conditions as the Committee may determine.
Notwithstanding the foregoing, a Grantee shall not be entitled to defer the
payment of such Option Price, purchase price, or any related taxes unless the
Grantee (i) enters into a binding obligation to pay the portion of the Option
Price, purchase price, or any related taxes which is deferred and (ii) pays upon
exercise of an option or grant of shares of restricted stock, as the case may
be, an amount equal to or greater than the aggregate par value of all shares of
Stock (other than treasury shares) to be then delivered. If the Committee has
permitted a payment deferral or caused the Company to guarantee a loan pursuant
to this Article 11, then the Committee may, in its discretion, require the
immediate payment of such deferred amount or the immediate release of such
guarantee upon the Grantee’s Termination of Employment or if the Grantee sells
or otherwise transfers the Grantee’s shares of Stock purchased pursuant to such
deferral or guarantee.

9


--------------------------------------------------------------------------------


12. NOTIFICATION UNDER SECTION 83(B)

If the Committee has not, on the Grant Date or any later date, prohibited such
Grantee from making the following election, and a Grantee shall, in connection
with the exercise of any option, or the grant of any share of restricted stock,
make the election permitted under Section 83(b) of the Internal Revenue Code
(i.e., an election to include in such Grantee’s gross income in the year of
transfer the amounts specified in Section 83(b) of the Internal Revenue Code),
such Grantee shall notify the Company of such election within 10 days of filing
notice of the election with the Internal Revenue Service, in addition to any
filing and notification required pursuant to regulations issued under the
authority of Section 83(b) of the Internal Revenue Code.

13. MANDATORY WITHHOLDING TAXES

(a) Whenever under the Plan, cash or shares of Stock are to be delivered upon
exercise or payment of an Award or upon a share of restricted stock becoming
nonforfeitable, or any other event with respect to rights and benefits
hereunder, the Company shall be entitled to require as a condition of delivery
(i) that the Grantee remit an amount sufficient to satisfy all federal, state,
and local withholding tax requirements related thereto, (ii) the withholding of
such sums from compensation otherwise due to the Grantee or from any shares of
Stock due to the Grantee under the Plan or (iii) any combination of the
foregoing.

(b) If any disqualifying disposition described in Article 6(c) (vi) is made with
respect to shares of Stock acquired under an incentive stock option granted
pursuant to the Plan or any election described in Article 12 is made, then the
person making such disqualifying disposition or election shall remit to the
Company an amount sufficient to satisfy all federal, state, and local
withholding taxes thereby incurred; provided that, in lieu of or in addition to
the foregoing, the Company shall have the right to withhold such sums from
compensation otherwise due to the Grantee or from any shares of Stock due to the
Grantee under the Plan.

14. ELECTIVE SHARE WITHHOLDING

(a) Unless otherwise provided by the Committee on or after the Grant Date, and
pursuant to Article 14(b), a Grantee may elect the withholding (“Share
Withholding”) by the Company of a portion of the shares of Stock otherwise
deliverable to such Grantee upon the exercise or payment of an Award or upon a
share of restricted stock’s becoming nonforfeitable (each a “Taxable Event”)
having a Fair Market Value equal to:

(i) the amount necessary to satisfy required federal, state, or local
withholding tax liability attributable to the Taxable Event; or

(ii) with the Committee’s prior approval, a greater amount, not to exceed the
estimated total amount of such Grantee’s tax liability with respect to the
Taxable Event.

(b) Each Share Withholding election by a Grantee shall be subject to the
following restrictions:

(i) any Grantee’s election shall be subject to the Committee’s right to revoke
its approval of Share Withholding by such Grantee at any time before the
Grantee’s election; and

(ii) the Grantee’s election shall be irrevocable.

(c) The elective share withholding provisions of this Article 14 shall be
available with respect to any Award, including Awards granted prior to the
Restatement Effective Date.

15. TERMINATION OF EMPLOYMENT

(a) Restricted Stock and Performance Shares. Except as otherwise provided by the
Committee on or after the Grant Date, a Grantee’s shares of restricted stock
that are forfeitable shall be forfeited upon the Grantee’s Termination of
Employment, and a Grantee’s performance shares that have not become deliverable
shall terminate upon the Grantee’s Termination of Employment.

10


--------------------------------------------------------------------------------


(b) Other Awards. An unexercised option, stock appreciation right, or
performance unit shall terminate upon the Grantee’s Termination of Employment,
except that the Committee may provide on or after the Grant Date that:

(i) if the Grantee’s Termination of Employment is caused by the death of the
Grantee, then any unexercised option, stock appreciation rights, or performance
units, to the extent exercisable on the date of the Grantee’s death, may be
exercised, in whole or in part, at any time within one year after the Grantee’s
death by the Grantee’s personal representative or by the person to whom the
option, stock appreciation rights, or performance units are transferred by will
or the applicable laws of descent and distribution;

(ii) if the Grantee’s Termination of Employment is as a result of retirement,
then any unexercised option, stock appreciation rights, or performance units, to
the extent exercisable at the date of such Termination of Employment, may be
exercised, in whole or in part, at any time within 90 days after such
Termination of Employment; provided that, if the Grantee dies after such
Termination of Employment and before the end of such 90-day period, such option,
stock appreciation rights, or performance units may be exercised by the deceased
Grantee’s personal representative or by the person to whom the option, stock
appreciation rights, or performance units are transferred by will or the
applicable laws of descent and distribution within one year after the Grantee’s
Termination of Employment;

(iii) if the Grantee’s Termination of Employment is on account of the Disability
of the Grantee, then any unexercised option, stock appreciation rights, or
performance units, to the extent exercisable at the date of such Termination of
Employment, may be exercised, in whole or in part, at any time within one year
after the date of such Termination of Employment; provided that, if the Grantee
dies after such Termination of Employment and before the end of such one-year
period, such option, stock appreciation rights, or performance units may be
exercised by the deceased Grantee’s personal representative or by the person to
whom the option, stock appreciation rights, or performance units are transferred
by will or the applicable laws of descent and distribution within one year after
the Grantee’s Termination of Employment, or, if later, within 180 days after the
Grantee’s death.

(c) Other Exceptions at the Discretion of the Committee. If the Grantee has a
Termination of Employment for any reason, other than conviction of the Grantee
of any felony or other crime involving dishonesty, fraud or moral turpitude, or
the Grantee’s habitual neglect of his duties, the Committee may provide on or
after the Grant Date (including after a Grantee’s Termination of Employment, but
before the expiration of the term specified in the applicable Award Agreement)
for one or more of the following:

(i) that any unexercised option, stock appreciation rights, or performance
units, to the extent exercisable on the date of such Termination of Employment,
may be exercised, in whole or in part, at any time within a period specified by
the Committee after the date of such Termination of Employment;

(ii) that any option, stock appreciation rights, or performance units which are
not exercisable on or before the date of such Termination of Employment (A) will
continue to become exercisable, as if such Termination of Employment had not
occurred, after such date for a period specified by the Committee and, (B) to
the extent such option, stock appreciation rights, or performance units have
become exercisable during such period, may be exercised, in whole or in part, at
or before the end of such period;

(iii) that any shares of restricted stock that have not become nonforfeitable on
or before the date of such Termination of Employment, and any performance shares
that have not become deliverable on or before the date of such Termination of
Employment may become nonforfeitable or deliverable, as the case may be, as if
such Termination of Employment had not occurred after such date for a period
specified by the Committee; or

(iv) that if the Grantee dies after such Termination of Employment and before
the expiration of the period specified under clause (i) or (ii) of this Article
15(c), such option, stock appreciation rights, or performance units may be
exercised by the deceased Grantee’s personal representative or by the person to
whom the option, stock appreciation rights, or performance units are transferred
by will or the applicable

11


--------------------------------------------------------------------------------


laws of descent and distribution within the specified period after the Grantee’s
Termination of Employment, or, if later, within 180 days after the Grantee’s
death.

(d) Maximum Extension. Notwithstanding the foregoing, no Award shall be
exercisable beyond the maximum term permitted under the original Award Agreement
unless the Committee explicitly extends such original term, in which case such
term shall not be extended beyond the maximum term permitted by the Plan.

16. SUBSTITUTE AWARDS

(a) In the case of an Award to a Grantee who is not a Section 16 Grantee, the
Committee may cancel, with the consent of a Grantee, any such Award, and may
substitute a new Award therefor. The Committee may also, in its discretion,
provide that the Grant Date of the canceled Award shall be the date used to
determine the earliest date or dates for exercising the new substituted Award
under Article 9 hereof so that the Grantee may exercise the substituted Award at
the same time as if the Grantee had held the substituted Award since the Grant
Date of the canceled Award.

(b) Options (“Replacement Options”) shall automatically be granted under the
Plan to each Transferred Employee (as defined in the Distribution Agreement
dated as of September 24, 1990 between Honeywell and the Company (the
“Distribution Agreement”)) who holds unexercised options granted under the
Honeywell Plans (“Honeywell Options”) at the Distribution Date (as defined in
the Distribution Agreement); provided that such person executes an agreement
before the Distribution Date or as of such later date as the Committee shall
permit, providing for the substitution of Replacement Options for Honeywell
Options, and enters into such additional agreements as the Committee shall
determine to be necessary or appropriate to cancel such person’s right to
exercise any Honeywell Options.

(i) The Option Price for a Replacement Option shall be determined by the
following formula:

A =

B X C

 

 

 

 

D

 

 

Any fraction of a cent shall be rounded down (up in the case of an incentive
stock option) to the next full cent.

(ii) The number of shares of Stock for which the Replacement Option is
exercisable shall be determined in accordance with the following formula:

Number of shares =

E(D - B)

 

 

 

C - A

 

 

Any fractional share shall be rounded up (down in the case of an incentive stock
option) to the next full share.

(iii) In the foregoing formulas,

“A” is the Option Price,

“B” is the option exercise price for a Honeywell Option,

“C” is the average of the fair market values of the Stock for each of the first
three consecutive trading days on which the Stock is traded (regular way) on the
New York Stock Exchange,

“D” is the fair market value of a share of Honeywell stock on the Distribution
Date (without giving effect to the Distribution (as defined in the Distribution
Agreement)), and

“E” is the number of shares of Honeywell stock for which the Honeywell Option
was exercisable.

Solely for purposes of this Article 16(b), the fair market value of a security
as of a date shall be the average of the high and low sale prices of such
security on such date (as reported on the New York Stock Exchange Composite
Tape).

12


--------------------------------------------------------------------------------


(iv) Each Replacement Option shall have the same terms and conditions (other
than the Option Price and the number of shares of Stock) as, and not give the
Grantee any benefits which he did not have under, the corresponding Honeywell
Option.

17. SECURITIES LAW MATTERS

(a) If the Committee deems necessary to comply with the Securities Act of 1933,
the Committee may require a written investment intent representation by the
Grantee and may require that a restrictive legend be affixed to certificates for
shares of Stock.

(b) If based upon the opinion of counsel for the Company, the Committee
determines that the exercise or nonforfeitability of, or delivery of benefits
pursuant to, any Award would violate any applicable provision of (i) federal or
state securities law or (ii) the listing requirements of any national securities
exchange on which are listed any of the Company’s equity securities, then the
Committee may postpone any such exercise, nonforfeitability or delivery, as the
case may be, but the Company shall use its best efforts to cause such exercise,
nonforfeitability or delivery to comply with all such provisions at the earliest
practicable date. The Committee’s authority under this Article 17(b) shall
expire on the date of any Change of Control.

18. FUNDING

Benefits payable under the Plan to any person shall be paid directly by the
Company. The Company shall not be required to fund, or otherwise segregate
assets to be used for payment of, benefits under the Plan.

19. NO EMPLOYMENT RIGHTS

Neither the establishment of the Plan, nor the granting of any Award shall be
construed to (a) give any Grantee the right to remain employed by the Company or
any of its Subsidiaries or to any benefits not specifically provided by the Plan
or (b) in any manner modify the right of the Company or any of its Subsidiaries
to modify, amend, or terminate any of its employee benefit plans.

20. RIGHTS AS A STOCKHOLDER

A Grantee shall not, by reason of any Award (other than restricted stock) have
any right as a stockholder of the Company with respect to the shares of Stock
which may be deliverable upon exercise or payment of such Award until such
shares have been delivered to him. Shares of restricted stock held by a Grantee
or held in escrow by the Secretary of the Company shall confer on the Grantee
all rights of a stockholder of the Company, except as otherwise provided in the
Plan. The Committee, in its discretion, at the time of grant of restricted
stock, may permit or require the payment of cash dividends thereon to be
deferred and, if the Committee so determines, reinvested in additional
restricted stock to the extent shares are available under Article 3, or
otherwise reinvested. Stock dividends and deferred cash dividends issued with
respect to restricted stock shall be treated as additional shares of restricted
stock that are subject to the same restrictions and other terms as apply to the
shares with respect to which such dividends are issued. The Committee may, in
its discretion, provide for crediting to and payment of interest on deferred
cash dividends.

21. NATURE OF PAYMENTS

Any and all grants, payments of cash, or deliveries of shares of Stock hereunder
shall constitute special incentive payments to the Grantee and shall not be
taken into account in computing the amount of salary or compensation of the
Grantee for the purposes of determining any pension, retirement, death or other
benefits under (a) any pension, retirement, profit-sharing, bonus, life
insurance or other employee benefit plan of the Company or any of its
Subsidiaries or (b) any agreement between the Company or any Subsidiary, on the
one hand, and the Grantee, on the other hand, except as such plan or agreement
shall otherwise expressly provide.

13


--------------------------------------------------------------------------------


22. NON-UNIFORM DETERMINATIONS

Neither the Committee’s nor the Board’s determinations under the Plan need be
uniform and may be made by the Committee or the Board selectively among persons
who receive, or are eligible to receive, Awards (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations, to enter into non-uniform and selective Award
Agreements as to (a) the identity of the Grantees, (b) the terms and provisions
of Awards, and (c) the treatment, under Article 15, of Terminations of
Employment. Notwithstanding the foregoing, the Committee’s interpretation of
Plan provisions shall be uniform as to similarly situated Grantees.

23. ADJUSTMENTS

The Committee shall make equitable adjustment of:

(a) the aggregate numbers of shares of Stock, performance shares, and stock
appreciation rights, available under Articles 3(a) and 3(b),

(b) the number of shares of Stock, shares of restricted stock or performance
shares covered by an Award,

(c) the Option Price, and

(d) the Fair Market Value of Stock to be used to determine the amount of the
benefit payable upon exercise of stock appreciation rights or performance units
to reflect a stock dividend, stock split, reverse stock split, share
combination, recapitalization, merger, consolidation, asset spin-off,
reorganization or similar event of or by the Company.

24. AMENDMENT OF THE PLAN

The Board may from time to time in its discretion amend or modify the Plan
without the approval of the stockholders of the Company, except to the extent
required by applicable law or national securities exchange regulations, and
except that, without stockholder approval, no amendment or modification will (a)
except as permitted by Article 23, increase either (i) the aggregate number of
shares of Stock made available and reserved for delivery on account of the
exercise of Awards and payment of benefits in connection with Awards, as set
forth in Article 3(a), or (ii) the maximum number of stock appreciation rights
and performance shares that may be issued under the Plan, as set forth in
Article 3(b), (b) increase the limitation set forth in Article 6 (a) (iii) on
the maximum number of shares of Stock that may be covered by Awards to any one
Grantee in any calendar year, (c) decrease the minimum Option Price set forth in
Article 6(b) (i), or (d) eliminate the restriction against granting substitute
Awards to Section 16 Grantees, as set forth in Article 16(a). In addition, no
amendment of modification will adversely affect any of the rights of any
Grantee, without such Grantee’s consent, under any Award previously granted
under the Plan.

25. TERMINATION OF THE PLAN

The Plan shall terminate on such date as the Board may determine. Any
termination, whether in whole or in part, shall not affect any Award then
outstanding under the Plan.

26. NO ILLEGAL TRANSACTIONS

The Plan and all Awards granted pursuant to it are subject to all laws and
regulations of any governmental authority which may be applicable thereto; and
notwithstanding any provision of the Plan or any Award, Grantees shall not be
entitled to exercise Awards or receive the benefits thereof and the Company
shall not be obligated to deliver any Stock or pay any benefits to a Grantee if
such exercise, delivery, receipt or payment of benefits would constitute a
violation by the Grantee or the Company of any provision of any such law or
regulation.

14


--------------------------------------------------------------------------------


27. CONTROLLING LAW

The law of the State of Minnesota, except its law with respect to choice of law,
shall be controlling in all matters relating to the Plan.

28. SEVERABILITY

If all or any part of the Plan is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate any portion of the Plan not declared to be unlawful or
invalid. Any Article or part of an Article so declared to be unlawful or invalid
shall, if possible, be construed in a manner which will give effect to the terms
of such Article or part of an Article to the fullest extent possible while
remaining lawful and valid.

15


--------------------------------------------------------------------------------


EXHIBIT A

DEFINITIONS

(a) “Annual Base Salary” means a Participant’s annual, regular rate of cash
compensation excluding all other elements of compensation such as, without
limitation, incentive or other bonus awards, perquisites, stock options or stock
awards, and retirement and Welfare Benefits.

(b) “Award” means options, shares of restricted stock, stock appreciation
rights, performance units, or performance shares granted under the Plan.

(c) “Award Agreement” has the meaning specified in Article 4(c)(v).

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means:

(i) a Participant’s conviction of a felony (or guilty or nolo Contendere plea in
connection therewith) or the indictment of a Participant on, or the Participant
being charged with, a felony charge if either (x) such charge relates to the
Company’s business or any activities engaged in by the Participant while on
Company premises or while engaged in activities related to the Company’s
business, or (y) such charge remains outstanding for thirty (30) days or more;
or

(ii) a determination by the Board that a Participant has defrauded the Company;
or

(iii) a determination by the Board that a Participant has committed a material
breach of the duties and responsibilities of the Participant as an officer or
employee of the Company, which breach is (i) demonstrably willful and
deliberate, or committed in bad faith or without reasonable belief that the
activity undertaken by the Participant is in the best interests of the Company
and (ii) if subject to cure, not remedied within thirty (30) days after receipt
of written notice from the Company specifying such breach.

(f) “Change Event” means:

(i) the acquisition after the Restatement Effective Date by any Person (other
than the Company or a Subsidiary, or any Company employee benefit plan
(including its trustee)) of “beneficial ownership” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of securities of the Company
directly or indirectly representing fifteen percent (15%) or more of the total
number of shares of the Company’s then outstanding Voting Securities (excluding
the sale or issuance of such securities directly by the Company, or where the
acquisition of such securities is made by such Person from five (5) or fewer
shareholders in a transaction or transactions approved in advance by the Board);

(ii) the public announcement by any Person of an intention to acquire the
Company through a tender offer, exchange offer, or other unsolicited proposal;
or

(iii) the individuals who, as of the Restatement Effective Date, are members of
the Board (the Incumbent Board”), cease for any reason to constitute at least a
majority of the Board; provided, however, that if the nomination for election of
any new director was approved by a vote of a majority of the Incumbent Board,
such new director shall, for purposes of this definition, be considered a member
of the Incumbent Board. (g)(i) “Change of Control”, in the case of any Award
granted prior to the Restatement Effective Date, means any of the following:

(A) the acquisition by any person or group of beneficial ownership of 20% (35%
in the case of any Award granted on or after May 25, 1994) or more of either the
then outstanding Stock or the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors, except that (1) no such person or group shall be deemed to own
beneficially (x) any securities acquired directly from the Company pursuant to a
written agreement with the Company or (y) any securities held by the Company or
a Subsidiary or any employee benefit plan (or any related

A-1


--------------------------------------------------------------------------------


trust) of the Company or a Subsidiary, and (2) no Change of Control shall be
deemed to have occurred solely by reason of any such acquisition by a
corporation with respect to which, after such acquisition, more than 60% (50% in
the case of any Award granted on or after May 25, 1994) of both the then
outstanding common shares of such corporation and the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors are then beneficially owned, directly or
indirectly, by the persons who were the beneficial owners of the Stock and
voting securities of the Company immediately before such acquisition in
substantially the same proportion as their ownership, immediately before such
acquisition, of the then outstanding Stock and the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors, as the case may be;

(B) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided that any individual who becomes a director after the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote or written consent of at least two thirds
of the directors then comprising the Incumbent Directors shall be considered as
though such individual were an Incumbent Director, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company (as such terms are used in Rule 14a-11 under the 1934
Act): or

(C) approval by the stockholders of the Company of (1) a merger, reorganization
or consolidation with respect to which the individuals and entities who were the
respective beneficial owners of the Stock and voting securities of the Company
immediately before such merger, reorganization or consolidation do not, after
such merger, reorganization or consolidation, beneficially own, directly or
indirectly, more than 60% (50% in the case of any Award granted on or after May
25, 1994) of, respectively, the then outstanding common shares and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
merger, reorganization or consolidation, (2) a liquidation or dissolution of the
Company or (3) the sale or other disposition of all or substantially all of the
assets of the Company.

For purposes of this definition, “person” means such term as used in Section
14(d) of the 1934 Act, “beneficial owner” means such term as defined in Rule
13d-3 under the 1934 Act, and “group” means such term as defined in Rule
13d-5(b) under the 1934 Act.

(g)(ii) “Change of Control” in the case of any Award granted on or after the
Restatement Effective Date means any of the following:

(A) the acquisition by any “person” or group of persons (a “Person”), as such
terms are used in Section 13(d) and 14(d) of the 1934 Act (other than the
Company or a Subsidiary or any Company employee benefit plan (including its
trustee)) of “beneficial ownership” (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, of securities of the Company representing,
directly or indirectly, more than fifty percent (50%) of the total number of
shares of the Company’s then outstanding Voting Securities;

(B) consummation of a reorganization, merger or consolidation of the Company, or
the sale or other disposition of all or substantially all of the Company’s
assets (a “Business Combination”), in each case, unless, following such Business
Combination, the individuals and entities who were the beneficial owners of the
total number of shares of the Company’s outstanding Voting Securities
immediately prior to both (1) such Business Combination, and (2) any Change
Event occurring within twelve (12) months prior to such Business Combination,
beneficially own, directly or indirectly, more than fifty percent (50%) of the
total number of shares of the outstanding Voting Securities of the resulting
corporation, or the acquiring corporation, as the case may be, immediately
following such Business Combination (including, without limitation, the
outstanding Voting Securities of any corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the total number of shares of the Company’s outstanding Voting Securities; or

A-2


--------------------------------------------------------------------------------


(C) any other circumstances (whether or not following a “Change Event”) which
the Board determines to be a Change of Control for purposes of this Plan after
giving due consideration to the nature of the circumstances then represented and
the purposes of this Plan. Any such determination made by the Board shall be
irrevocable except by vote of a majority of the members of the Board who voted
in favor of making such determination.

For purposes of this definition, a “Change of Control” shall not result from any
transaction precipitated by the Company’s insolvency, appointment of a
conservator, or determination by a regulatory agency that the Company is
insolvent.

(h) “Change of Control Date” means the first date on which a Change of Control
(as defined in paragraph (g)(ii) of Exhibit A) occurs.

(i) “Committee” means the committee of the Board appointed pursuant to Article
4.

(j) “Company” means Alliant Techsystems Inc., a Delaware corporation.

(k) “Date of Termination” means the date on which a Participant’s employment
with the Company or a Subsidiary terminates, including by reason of a Qualifying
Termination.

(l) “Disability” means, as relates to the exercise of an incentive stock option
after Termination of Employment, a disability within the meaning of Section
22(e) (3) of the Internal Revenue Code, and for all other purposes, a mental or
physical condition which, in the opinion of the Committee, renders a Grantee
unable or incompetent to carry out the job responsibilities which such Grantee
held or the tasks to which such Grantee was assigned at the time the disability
was incurred, and which is expected to be permanent or for an indefinite
duration. “Disability” means, as relates to Article 10(II), with respect to a
Participant, a determination by the Board that such Participant has become
disabled within the meaning of the Company’s long term disability plan in effect
at that time.

(m) “Effective Date” means September 28, 1990.

(n) “Fair Market Value” of any security of the Company or any other issuer
means, as of any applicable date:

(i) if the security is listed for trading on the New York Stock Exchange, the
closing price, regular way, of the security as reported on the New York Stock
Exchange Composite Tape, or if no such reported sale of the security shall have
occurred on such date, on the next preceding date on which there was such a
reported sale, or

(ii) if a security is not so listed, but is listed on another national
securities exchange or authorized for quotation on the National Association of
Securities Dealers Inc.’s NASDAQ National Market System (“NASDAQ/NMS”), the
closing price, regular way, of the security on such exchange or NASDAQ/NMS, as
the case may be, or if no such reported sale of the security shall have occurred
on such date, on the next preceding date on which there was such a reported
sale, or

(iii) if a security is not listed for trading on a national securities exchange
or authorized for quotation on NASDAQ/NMS, the average of the closing bid and
asked prices as reported by the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”) or, if no such prices shall have been so
reported for such date, on the next preceding date for which such prices were so
reported, or

(iv) if the security is not listed for trading on a national securities exchange
or is not authorized for quotation on NASDAQ/NMS or NASDAQ, the fair market
value of the security as determined in good faith by the Committee.

(o) “Grant Date” means the date of grant of an Award determined in accordance
with Article 6.

(p) “Grantee” means an individual who has been granted an Award.

(q) “Honeywell” means Honeywell Inc., a Delaware corporation.

A-3


--------------------------------------------------------------------------------


(r) “Honeywell Option” has the meaning specified in Article 16(b).

(s) “Honeywell Plans” means the 1988 Honeywell Stock and Incentive Plan, the
1984 Honeywell Key Employee Stock Option Plan and the 1979 Honeywell Key
Employee Stock Option Plan.

(t) “Income Security Plan” has the meaning specified in Article 10(II)

(u) “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended,
and regulations and rulings thereunder. References to a particular section of
the Internal Revenue Code shall include references to successor provisions.

(v) “Measuring Period” has the meaning specified in Article 6(g)(i)(B).

(w) “1934 Act” means the Securities Exchange Act of 1934, as amended. References
to a particular section of, or rule under, the 1934 Act shall include references
to successor provisions.

(x) “Option Price” means the per share purchase price of (i) Stock subject to an
option or (ii) restricted stock subject to an option.

(y) “Participant” means each elected incumbent corporate officer, and each other
individual or group of individuals as designated from time to time by the
Committee as being entitled to the benefits provided under the Income Security
Plan. Unless otherwise determined by the Committee, a Participant shall cease to
be covered by the Income Security Plan automatically if such Participant ceases
to be an elected corporate officer, or otherwise within a designated Participant
group, provided that such change of status occurs prior to a Change of Control
(as defined in paragraph (g) (ii) of Exhibit A).

(z) “Performance Percentage” has the meaning specified in Article 6(g)(i)(C).

(aa) “Plan” has the meaning specified in the introductory paragraph.

(bb) “Qualifying Termination” means any of the following:

(i) A termination of a Participant’s employment by action of the Company or a
Subsidiary, as applicable, within two (2) years after a Change of Control Date,
for any reason other than a termination for Cause or on account of a
Participant’s Disability;

(ii) A termination of employment by written election of the Participant,
delivered within two (2) years after a Change of Control Date, for one or both
of the following reasons specified by such Participant:

(A) Change of Compensation. A reduction by the Company or a Subsidiary, as
applicable, in such Participant’s Annual Base Salary or Target Annual Incentive
Award below the rates in effect immediately prior to such Change of Control (as
defined in paragraph (g) (ii) of Exhibit A) or the failure by the Company and
such Subsidiary to continue Participant’s eligibility in any Welfare Benefits in
which such Participant was participating immediately prior to such Change of
Control unless such Welfare Benefits are terminated by the Company in their
entirety, or the elimination of eligibility affects all employees of status
comparable to the Participant, or such Participant is permitted to participate
in other plans providing materially comparable Welfare Benefits to such
Participant;

(B) Change of Location. The Company or a Subsidiary, as applicable, requiring
such Participant to be based anywhere other than such Participant’s work
location immediately prior to the Change of Control Date, as it may be changed
thereafter with Participant’s consent, or a location within 75 miles from such
location; unless such relocation is agreed to in writing by both the Company and
the Participant, or is permitted by the terms of such Participant’s employment
agreement with the Company; provided that, in the case of any such termination
of employment by the Participant pursuant of paragraphs (A) or (B) above, such
termination shall not be deemed a Qualifying Termination unless the Company
receives written notice of such Participant’s claim of a Qualifying Termination

A-4


--------------------------------------------------------------------------------


within sixty (60) days after the occurrence of the events constituting the
Participant’s reason for such termination and the Company or Subsidiary does not
within thirty (30) days after receipt of such notice cure the stated reason
therefor; or

(iii) A termination of a Participant’s employment by the Company or a Subsidiary
within twelve (12) months after a Change Event if the Participant can
demonstrate that such termination or reason for termination (A) was at the
specific request of a third party with which the Company or the Subsidiary has
entered into negotiations or an agreement with regard to a subsequent Change of
Control; or (B) otherwise occurred in connection with, or in anticipation of,
such Change of Control.

In the event that upon a Change of Control (as defined in paragraph (g)(ii) of
Exhibit A) the Company ceases to be a publicly traded corporation, (x) such
event will not, in and of itself constitute a reason for a Qualifying
Termination under paragraph (ii) above unless one of the reasons set forth in
paragraphs (ii)(A) or (B) above also occurs; and (y) Participants shall be
entitled to the benefits of Article 10(II)(b), if applicable, whether or not
there has been a Qualifying Termination. For purposes of this Plan, a
termination of a Participant’s employment by Retirement shall not constitute a
Qualifying Termination.

(cc) “Reload Option” has the meaning specified in Article 6(d).

(dd) “Restatement Effective Date” has the meaning specified in the introductory
paragraph.

(ee) “Retirement” means the voluntary retirement of a Participant pursuant to a
retirement plan of the Company or any relevant Subsidiary.

(ff) “SEC” means the Securities and Exchange Commission.

(gg) “Section 16 Grantee” means a person subject to potential liability with
respect to equity securities of the Company under Section 16(b) of the 1934 Act.

(hh) “Stock” means common stock of the Company, par value $.01 per share.

(ii) “Subsidiary” means a corporation as defined in Section 424(f) of the
Internal Revenue Code with the Company being treated as the employer corporation
for purposes of this definition.

(jj) “Target Annual Incentive Award” means Participant’s target annual cash
incentive bonus award as determined at the start of the Company’s fiscal year in
which the Change of Control (as defined in paragraph (g)(ii) of Exhibit A)
occurs.

(kk) “10% Owner” means a person who owns stock (including stock treated as owned
under Section 425(d) of the Internal Revenue Code) possessing more than 10% of
the total combined voting power of all classes of stock of the Company.

(ll) “Termination of Employment” occurs the first day an individual is for any
reason no longer employed by the Company or any of its Subsidiaries, or with
respect to an individual who is an employee of a Subsidiary, the first day the
Company no longer owns voting securities possessing at least 50% of the
aggregate voting power of such Subsidiary’s outstanding voting securities.

(mm) “Voting Securities” means any shares of the capital stock or other
securities of the Company that are generally entitled to vote in elections for
directors.

(nn) “Welfare Benefits” means coverage and benefits to the Participant under the
Company’s then applicable health, disability, executive placement or life
insurance programs or under a retirement plan generally applicable to employees
of status comparable to a Participant.

A-5


--------------------------------------------------------------------------------